Exhibit MONARCH CASINO REPORTS SECOND QUARTER RESULTS AND ANNOUNCES THE OPENING OF ITS $50 MILLION EXPANSION RENO, NV -July 23, 2008 - Monarch Casino & Resort, Inc. (NASDAQ: MCRI) (the "Company"), owner of the Atlantis Casino Resort Spa (the “Atlantis”) in Reno, Nevada, today announced results for the quarter ended June 30, 2008 and announced the opening of its $50 million expansion project. The Company reported net revenue of $35.3 million, a 15.1% decline from the $41.6 million reported for the comparable quarter in 2007. The Company announced second quarter 2008 income from operations of $4.4 million, EBITDA(1) of $6.3 million and diluted EPS of 16 cents which represent decreases of56.2%, 48.0% and 55.6%, respectively, when compared to the prior year’s second quarter.These decreases were driven primarily by the decrease in net revenue.Selling, general and administrative expense of $12.9 million for the quarter was nearly flat compared with the $12.8 million reported in the second quarter of 2007. Through June 30, 2008, the Company drew $34 million from its $50 million credit facility to pay for the previously announced share repurchases and to fund ongoing capital projects.As a result of this borrowing activity, the Company incurred interest expense of $131 thousand during the quarter, an increase of $128 thousand when compared to the same quarter of the prior year.The Company used its invested cash reserves during the quarter for completion of its expansion project and share repurchases resulting in a decrease in interest income from the $474 thousand reported in the second quarter of 2007 to $46 thousand in the current quarter. As of the end of the current quarter, the Company has completed the repurchase of 3 million shares of the Company’s common stock which fulfilled the previously announced share repurchase authorizations by the Company’s board of directors. The Company announced that its $50 million, 116,000 square feet, expansion project is now open with the exception of the expanded and upgraded spa facilities which are expected to open in the early part of the fourth quarter of 2008.The casino floor has been expanded by over 10,000 square feet, or approximately 20%, to include a redesigned, significantly upgraded and expanded race and sports book of approximately 4,000 square feet, an enlarged and upgraded poker room and other general gaming space.The first floor expansion also includes the “Manhattan deli”, a New York deli-style restaurant.The second floor ballroom and convention space has been expanded with the addition of approximately 27,000 square feet of new space that is equipped with state-of-the art audio-visual technology.The Company plans to upgrade the pre-expansion areas of the Atlantis over the next several quarters to be consistent with the upgraded standards of the new facilities. The Company’s previously announced $12.5 million Atlantis Convention Center Skybridge project, which will provide guests with a convenient, traffic-free stroll between the Atlantis and the 500,000 square-foot Reno-Sparks Convention Center in an enclosed, climate controlled environment, is on track to be completed late in the fourth quarter of - 1 - Monarch’s CEO and Co-Chairman John Farahi commented on the Company’s performance: “This quarter’s results reflect the effects of the challenging operating environment that we previously described in press releases over the last several quarters.As in many other areas around the country, the national economic slowdown remains a significant challenge for our region.Consistent with the last several quarters, other factors negatively impacting our results include aggressive marketing and discount programsby our competitors, disruption from construction related to our completed expansion projectand legal expenses associated with the ongoing and previously disclosed Kerzner litigation.We anticipate that downward pressure on profits will persist as long as we continue toexperience these adverse conditions.” Mr. Farahi added, “While the recent economic climate is challenging, we are committed to, and excited about, the improvements we have made, and that are ongoing, to our Atlantis facility.The recently opened expansion sets a new standard for us in terms of design and functionality.It allows us to deliver a superior experience to guests who come to the Atlantis to enjoy gaming, conventions, meetings and other social events.We plan to remodel the pre-expansion portion of our facility over the next several quarters to update its look and feel while we complete the skybridge project which will establish the Atlantis as the only property to be physically connected to theReno-SparksConvention Center.” Monarch Casino & Resort, Inc., through its wholly-owned subsidiary, owns and operates the tropically-themed Atlantis Casino Resort Spa in Reno, Nevada.The Atlantis is the closest hotel-casino to, and is directly across the street from, the Reno-SparksConvention Center.The Atlantis features a Sky Terrace, a unique structure rising approximately 55 feet above street level and spanning 160 feet across Virginia Street with no intermediate support pillars.
